I declare resumed the session of the European Parliament adjourned on Thursday 28 October 2004.
I would like to inform you that, in accordance with the second paragraph of Rule 127(4) of the Rules of Procedure, a plenary sitting will be held on Tuesday 21 December in Brussels in order to examine the report by the President-in-Office of the European Council, Mr Balkenende.
– Mr President, with the special sitting on 21 December, you have given us something of an early Christmas present. Do you think that the expenditure on this sitting will be justified in terms of what comes out of it? Will we get more information from this sitting than we will be able to get from the media?
That is a good question to put to Mr Balkenende; it would be appropriate to put that question to the President-in-Office of the Council, since it is for him that we will be meeting.
I believe it is proper at the end of each Presidency for the President-in-Office of the Council to come to Parliament to give us a final assessment of that Presidency. If we do not do so now, we will have to do it late in January, and that would interfere with the dynamic of the next Presidency. Mr Balkenende is prepared to come on the 21 December, during the Christmas period, and I do not think it would be polite of us to tell him that we have better ideas and we do not want him to come. I hope that the meeting on the 21 December will be of sufficient interest to merit the work and the cost of arranging it.
The beginning of November brings memories of events in our history that we Europeans should never forget because, to a certain extent, they tie in with some of the events we are experiencing at the moment.
A week ago, on 9 November, we celebrated the fifteenth anniversary of the fall of the Berlin Wall and with it the Soviet empire, which has led to the unification of the continent within the European Union. So today we are here together for the first time to celebrate this anniversary in this Parliament for all Europeans.
The fall of the Berlin Wall was the last geo-political event stemming from the First World War. On 11 November we also celebrated the armistice that marked the end of that drama, of that great civil war amongst Europeans.
On 9 November we also celebrated the international day against fascism and anti-Semitism in memory of that night which marked the beginning of the institutionalised persecution of a people on the grounds of race.
Ladies and gentlemen, we can never let up in our defence of the human rights which the European Union has fought so hard for. Although it may not always be apparent, they are always under threat.
Our peace, the peace amongst Europeans which we are so proud of, has been threatened over recent days by new dangers which threaten our values and our co-existence. I believe I can say on behalf of everybody that we are following the events in the Netherlands the escalation of ethnic and religious tension and confrontation with sadness and concern. I believe this is a good opportunity to send a message of solidarity to the Dutch Government and the whole of Dutch society, regardless of its origins or beliefs.
We stand wholeheartedly behind all those who, through their own sense of personal responsibility, are committed to preventing the pointless spiral of violence. The European Parliament is aware that, at the end of the day, extremism and xenophobia, from whatever quarter, comes from a very small section of the population of that country and under no circumstances must it cast a shadow over the whole of Dutch society, which is one of the most tolerant and inclusive societies in Europe.
Furthermore, during this month of November, Yasser Arafat, President of the Palestinian Legislative Council, has died, and I have sent a letter of condolence to that Council. Our Vice-President, Mr McMillan-Scott, represented us at the funeral in Cairo last Friday. For 40 years, Mr Arafat was the symbol of his people’s struggle for self-determination. Today, his departure offers a new opportunity for hopes of peace between the people of Israel and of Palestine.
I would like to express my agreement with the words of Mr Solana who, talking on behalf of the Council, has said that the Union must be prepared to participate in a new phase of peace negotiations if they are relaunched. I am sure that all Europeans wish to take this opportunity to promote the effective application of the Roadmap.
The next item is speeches on matters of political importance.
Mr President, on 28 October three United Nations aid workers were kidnapped in Afghanistan. One of the captives is from the Philippines, one is from Kosovo, and one, Annetta Flanigan, is from my constituency in Northern Ireland. They have been held captive ever since. One can only imagine the trauma that these captives and their families have gone through and are still experiencing.
I would ask that you, Mr President, and this House give full support for the release of the three captives and that you raise this immediately with the Council and the Commission to gain their support.
I heard this afternoon that the captors have said that they will make no further effort to make contact after 7.30 p.m. our time. Mr President, I ask you to give this your utmost priority, because, as Annetta Flanigan said, they only went there to help the people of Afghanistan.
Mr President, as you said, we must not drop our guard when it comes to the issue of human rights.
During the last sitting, we adopted a resolution on the problem of human rights in Iran. Since then, the situation has continued to deteriorate.
I wish to draw your attention to the fact that people are still being arrested, including human rights activists Doctor Mabobeh Abbasgholizadeh and Mrs Fereshteh Qâzi. This is an unacceptable situation and I feel that you must ask the President-in-Office of the Council to enlist the support of our Ambassadors in Tehran to help ensure that human rights are respected.
We may have concluded an agreement on nuclear energy, but we must not turn a blind eye to what is happening in Iran on a daily basis.
– Mr President, European citizens face two new food scandals: on the one hand, Dutch dioxins and, most probably, on the other, as the diagnostic test to date has shown, the first signs of mad cow disease in sheep and goats.
As a result of this dioxin food scandal, over 200 livestock holdings have already closed in Holland, as have numerous holdings in Belgium and Germany.
I am protesting, because no information is forthcoming from the authorities in the Netherlands, which are also the presiding country, or from the European Commission, about what products have been sent to the other Member States, so that consumers can be protected.
I call for greater transparency, immediate information and full publication of the analyses relating to both cases. The European Union needs to take care of public health, as well as the market, in order to prevent the introduction of suspect products into the food chains.
Mr President, I wish to raise an issue of serious concern to everyone who believes in democracy. The Belgian Supreme Court has upheld a previous ruling that declares the Vlaams Blok a criminal organisation and effectively bans it. Nobody in my Group supports the ideology or the practice of the Vlaams Blok, but in a democracy that is not the point. It is for the electorate and not the courts to make political decisions, and actions such as this can only increase political extremism and perhaps the use of violence.
Today these events have taken place in Belgium, but tomorrow it could be the European Union. We already have a European arrest warrant. We have EU funding of political groups, and I believe that criticism of the EU itself will very soon be deemed xenophobic, and that action might be taken against parties such as mine. Every democrat among us should therefore condemn these moves.
– Mr President, for a week now, the American occupying forces have been committing an abominable crime in the city of Falluja in Iraq. They have been indiscriminately bombing homes, killing civilians and destroying the entire city. The tens of thousands of inhabitants of the city are in danger, not only from the bombings, but also from power cuts and water shortages.
The occupying forces and their collaborators are preventing the inhabitants from leaving and are giving out hardly any information about civilians, and even less about the dead.
Your counterpart, Mr Alawi, is prohibiting the names of the dead from being announced in the city of Falluja. The Red Crescent and the Red Cross are being prohibited from providing any assistance whatsoever.
This is brutality for which there is huge political responsibility both on the part of the European Union, which legalised the war, and the occupying forces, and the political groups, which approved the recent resolution on Iraq, thereby encouraging the American intervention.
The crime against the people of Iraq must stop and that will only happen if the occupying forces leave. Why do you people who talk about human rights now have nothing to say in the face of this crime?
Mr President, two weeks ago I visited Israel and the West Bank. Almost exactly two weeks ago today I was standing in a place in Tel Aviv called Carmel Market, looking at the tragic aftermath of a suicide bomb. To witness for myself the horror that Israeli citizens have to live with every day was profoundly moving and deeply upsetting. The prosaic and everyday nature of the scene of bustling shoppers and market stalls contrasted brutally with the clear-up operation that was taking place, with human remains being scraped off the canopies of the market stalls.
I hope that all MEPs will join me in condemning those who send 16-year old children, strapped with explosives, to blow themselves up together with innocent shoppers who have just popped out to buy something from the local cheese shop. I also hope that everyone in this House will join me in expressing our profound hope that we have reached a turning point in the Middle East, and that we have reached a point where the path of peace and dialogue will start to displace that of the bomb and the bullet.
Mr President, ladies and gentlemen, I wish to draw Parliament’s attention to a shortcoming, a problem. On 16 September, we adopted a resolution on the harassment of national minorities in Vojvodina. Parliament decided that the delegation for relations with Serbia and Montenegro would send a fact-finding mission to Vojvodina, in Serbia. Two months have already passed since then. I do not understand. There is a danger – as mentioned in our resolution – that incidents will multiply and that the harassment of national minorities will spiral out of control. The delegation for relations with Serbia has not found five Members to send on the fact-finding mission. This beggars belief. Parliament’s good name is at stake; this is a case of non-compliance with a European Parliament resolution. I ask you, Mr President, to look into why the delegation for relations with Serbia has sabotaged Parliament’s resolution.
Mr President, ladies and gentlemen, I should like to return to a matter I believe to be of great significance. As we see it, and further to the legal opinions we have in our possession, the European Parliament has allowed a situation to arise whereby the European Commission has acted without legal authority since 1 November. In other words, it has been acting illegally. This means that all legal, formal and other administrative decisions taken by the European Commission may be appealed against and overturned. Such a state of affairs must not be allowed to continue. Mr President, I believe it is necessary to establish interim legislative measures, which would serve to provide a legal definition of the measures to be taken by Parliament when it is unable to appoint a Commission.
Mr President, I want to speak on two matters. Firstly I would like to associate myself entirely with the remarks of my colleague from Northern Ireland, Mr Nicholson, with regard to the atrocious situation that has befallen Annetta Flanigan, a lady who has given selfless service to Afghanistan. Doubtless all our thoughts are with her family at this very difficult time.
Secondly, I want to dissociate myself from any eulogy to so-called President Arafat. He was an unrepentant terrorist who introduced to the world the horror of the human suicide bomber. He found common cause with other terrorist organisations throughout the world, including, in my country, the Provisional IRA, which has for years maintained fraternal relationships with its fellow murderers in the PLO. I therefore dissociate myself, on behalf of the victims in my country, from the eulogy to a confederate of world terrorism.
– Mr President, as you know, the European Commission has proposed the adoption of a regulation to establish a pre-accession assistance mechanism (ΙΡΑ). This proposal is positive, insofar as it groups and simplifies the management of existing programmes for accession countries and potential candidate countries in south-eastern Europe.
Given that the ΙΡΑ will cover sectors such as the strengthening of institutions and regional and cross-border cooperation, among others, payment of the planned assistance needs to be linked to strict terms of political conditionality, terms which make up the political .
Our message must be clear. The challenge of the European orientation presupposes the overcoming of differences via dialogue, mutual understanding and agreement.
Mr President, 14 November is World Diabetes Day. To mark this, I would ask MEP colleagues to follow up in their own countries the question of job discrimination against diabetics. All EU countries operate blanket exclusions against people with diabetes in certain posts, but the range of excluded occupations varies widely. For instance, Belgium and the UK bar diabetics from being police officers, but Hungary and Portugal do not. Italy bars them from being ambulance drivers, but the UK, Portugal and Greece do not. In the UK they cannot be air traffic controllers, whereas in Greece and Portugal they can.
In a European Union with a common market and the freedom of movement of workers, this makes absolutely no sense. I will be putting questions to the Commission on this, but I must point out to my colleagues how illogical the situation is. Some of these bans date back 40 years or so and they do not take account of modern treatments. This kind of blanket discrimination must be abolished.
Mr President, I should like again to warmly thank you for accepting the flower box, which symbolises European nature and biodiversity. The flower box is a gift from the European habitat forum, which represents millions of Europeans. Through you, we would also like to make Members aware that we now have an attractive green patch in Brussels, namely at ground-floor level very near the post office. It is the intention that we look after it together, but also to ensure that the Natura 2000 network receives sufficient financial resources to protect European biodiversity, because that is desperately needed. I would invite all Members of this House to walk past the flower box and contemplate the importance of nature and Natura 2000.
Mr President, I would like to draw your attention to the worsening situation in Darfur. According to the latest figures from the World Health Organization, up to 450 people are dying there each day. Rebel groups are attacking relief agencies more frequently, forcing them to leave the area. The numbers of displaced people are increasing, with the UN reporting an additional 150 000 left homeless last month alone. The response to such a dire situation should be prompt and effective.
Firstly, the European Council should make the issue a top priority at its summit meeting later this month. Secondly, the European Union should use all its weight in highlighting this crisis at the meeting of the UN Security Council in Nairobi. The Sudan situation will be debated and a draft resolution considered. The Security Council must send a clear message to all parties involved to ensure that they adhere to agreements already entered into and that they end the violence now. Thirdly, the government of Sudan must be specifically singled out to take responsibility for the protection of its citizens and the disarmament of the Janjaweed militia. Lastly, the African Union force must be strengthened and its mandate expanded to deal more effectively with the security situation.
It is time the European Union insisted that this resolution bring about real and sustained results.
Mr President, on 8 October the Territorial Association of East Prussia (held its annual meeting. Twenty-one territorial associations are active in Germany, and they are openly anti-Polish and anti-Czech. Under an act passed in Germany in 1953, every German evicted from territories that belonged to the Reich or the Habsburg Monarchy before 1914 is to be considered a displaced person, with the status of displaced person being hereditary. The territorial associations call for the annulment of the legislative acts signed to end World War II. This is exactly what the Nazis did when they on the Treaty of Versailles. The charter of the Territorial Association of East Prussia demands that part of Poland’s territory be seized, and the Polish Government is regarded as an interim government. Yet the German Government grants subsidies to these associations, and their meetings, at which recordings of Waffen SS marches are sold, have been attended by Chancellor Schröder and Mr Stoiber, the President of Bavaria. How can Germany, an EU Member State, support revisionist organisations and allow them to operate legally, whilst these organisations call to war? The German beast is stirring again, and the spectre of Hitler is hanging over Europe. I appeal to the European Parliament to look into this matter.
Mr President, ladies and gentlemen, on Sunday 7 November, Sébastien Briard died when he was run over by a train carrying highly radioactive nuclear waste. This tragedy has left all ecologists and anti-nuclear protesters grief-stricken. My thoughts today are with his family and his loved ones, with his friends and with those committed to protecting our planet. He believed in a better world.
This terrible accident did not happen by chance. It is the direct consequence of the stifling of democratic debate and of the power of the pro-nuclear lobby, particularly in my country. It also demonstrates that transporting radioactive materials, by rail or by road, is certainly not exempt from accidents, which may lead to major disasters. It was while highlighting this danger that Sébastien died on a Lorraine railway line, on which hundreds of carriages of this kind are transported. Let us honour his memory and his non-violent protest in this House. Let us spare a thought for him.
Mr President, I would like to draw the attention of this House to the behind-the-scenes manoeuvring of the British and Spanish Governments, who are providing Fidel Castro’s bloodthirsty Communist regime in Cuba with oxygen.
As you reminded us, the Berlin Wall has fallen, but, unfortunately, murderous dinosaurs continue to threaten our ideals of democracy and freedom. I am talking about the Castro regime. I will follow your advice, Mr President, and not let up in my defence of human rights, and I appeal to you not to allow Members of this Parliament to travel again with a view to providing the regime with publicity at the expense of our budget, but rather to support future visits by Members aimed at highlighting and providing us with information on the situation of political prisoners and prisoners of conscience in Cuba.
The European Union’s policy on Cuba must not change. We must defend it in memory of the thousands of people tortured and murdered, remembering in particular what happened last year with the summary execution of several innocent people. There must be no more political prisoners in Cuba.
We are calling for freedom for the Cuban people so that they can achieve a peaceful political transition and demonstrate their potential for greatness. The Cuban people do not need outmoded clowns or accomplices who laugh along with them.
Mr President, in your opening remarks you mentioned anniversaries. Before we gather again in Strasbourg there will be another anniversary. On 3 December, it will be 20 years since the Bhopal disaster in India. The death toll from that tragedy – more than 20 000 – is still rising at the rate of one every day. Over 120 000 people were injured, and the survivors and the children born since then are still suffering appalling injuries, symptoms and disabilities.
However, for the last 13 years, Dow Chemicals – the American owners of the Union Carbide factory – have ignored a summons to face charges of culpable homicide in the Indian courts. Compensation has been pitiful, responsibility accepted negligible. I hope you, Mr President, and colleagues here in this Parliament will support all measures to get justice and real help for the victims.
Ladies and gentlemen, our warnings concerning the dangerous road the EU is going down are being borne out. We are witnessing the formation of a new totalitarian system, which holds in contempt natural rights, the rights of nations, the rights of families and every individual’s right to life. Dreams of a Europe of solidarity, democracy, freedom, and assistance for the less able are fading. Ladies and gentlemen, your EU has not been a success. The reality is one of chaos and moral relativism, economic crisis, unemployment, growing social discontent, the law of the jungle behind a democratic front and a division into superior and inferior states. A new super-state is being founded on falsehood and fantastic ideology, the origins of which can be traced back to previous totalitarian systems. This was bound to happen, once God was rejected and His place usurped. We Poles have no desire for such a Europe, and we hereby appeal to all other nations: wake up, all you people of good faith, especially those of you who declare your Christianity! They are spitting in your face, and you are silently submitting to corrupt compromises. You sacrificed Professor Buttiglione, and you agreed to a dictatorial Constitution. We do not agree to such a diktat and such barbarism. We wish to help minorities that are lost and have been hurt, but we will not submit to their pernicious domination. The nations of Europe have a right to freedom, to truth, to God and to the Cross. That is our Europe!
Mr President, the recent record rise in the euro/dollar exchange rate has caused concern in the minority of EU Member States that belong to Euroland, or in other words in the 12 of the 25 Member States which are in the euro zone. To a certain extent, the situation is of course beneficial to exporters in some of the countries of the ‘new’ EU. It is less beneficial, however, to the countries of the ‘old’ EU, and it demonstrates the European Central Bank’s helplessness and failure to take action. The reaction of the Frankfurt-based ECB to what is happening with the euro has in principle always been the same, namely a complete lack of reaction. I therefore propose that this House hold a debate on the role of the Central Bank. Mr Trichet, the ECB President, recently appeared before one of Parliament’s committees, and I hope a debate on the practical role of the Bank will also take place in this House.
As a lawyer of minority rights who is committed to Romania’s accession, I would like to draw your attention to an increasing democratic deficit. General elections will be held in Romania on 28 November. On 25 October, one of the Hungarian minority organisations was deprived of its right to run in the elections based on a discriminatory Election Act, the involvement of the police, and the intimidation of certain people. All of the methods that were employed are incongruous with the concept of European pluralism and democracy. The same organisation, the Hungarian Civic Union, was discriminatively excluded even from local authority elections in July. The European Commission’s Annual Report disapproved of this, and at that time the Group of the European People’s Party (Christian Democrats) and European Democrats set up a committee to investigate the case. The discriminatory regulations of the Election Act, the discriminatory action on part of the authorities and the exclusion from elections harshly violates the European standard of democracy and pluralism as well as the Copenhagen Criteria, which provide the basis for a stable constitutional state and a working democracy. A working democracy is indeed a condition for membership within the Union.
Mr President, I would thank you particularly for the words of support and solidarity that you addressed to the Netherlands a moment ago on behalf of the European Parliament. As you know, on 2 November, the Dutch filmmaker and critical columnist, Theo Van Gogh, was brutally murdered by an Islamic extremist. In reaction to this, various attacks have ensued on mosques and Islamic schools in the Netherlands. So far, the European Union has failed to condemn these acts of terrorism emphatically as something that affects the whole of Europe. There is much speculation as to what the reasons could be. Apparently, the Council does not have the courage to hold a debate about Islamic extremism at this moment in time, or the events are being regarded as an exclusively Dutch matter. I do not know whether those speculations are true, but a condemnation from the whole of the EU would be very welcome indeed. We should not avoid a debate about Islam in Europe, even if it were to unite all moderate forces, religious or otherwise, in order to isolate and fight extremism and racism. After all, the events in the Netherlands could occur anywhere in Europe, and the Netherlands and its citizens could really do with the EU’s solidarity and support.
Mr President, I would like to condemn the fact that yesterday, within European Union territory, specifically in the Spanish city of San Sebastián, Batasuna, a political group which is banned for being part of ETA’s network, held an event which amounted to a celebration of, and an apology for, terrorism, and I wish to express my regret at the fact that neither the Basque autonomous government nor the central government took any measures to prevent that illegal act from taking place.
Today, the Basque citizens and the citizens of the rest of Spain continue to be amazed, perplexed and, above all, indignant to see no action being taken against this banned group with all the democratic force of the rule of law.
I would, therefore, urge this Parliament and the European institutions not to let up either in the fight against terrorism nor in the fight against the accomplices of terrorists and I would urge them to condemn them and pursue them in every corner of the European Union.
Mr President, I want briefly to raise two issues regarding freedom of expression. The first is the re-arrest of Mordechai Vanunu in Israel. He completed an 18-year sentence – much of which was in solitary confinement – was released and has now been re-arrested on the grounds that he associates with foreigners. As he is seeking sanctuary in the cathedral in Jerusalem it is hard for him to do otherwise.
The second issue I should like to raise concerns the series of raids that have been carried out by FBI agents against 21 independent media outlets, most of them in the European Union. Most have been closed down.
No clear explanation has been given for either of these actions. I would remind the House to consider that in troubled times we should be more and not less concerned with liberty and issues of freedom of expression. I hope that the authorities here can seek some explanation for these actions.
Mr President, ladies and gentlemen, in recent weeks the Government of the People’s Republic of China has invited the groups in the European Parliament to send delegations for talks. I should like to remind you that the previous Parliament, in a formal sitting, heard an address from the Dalai Lama, to which we listened with attention and deep emotion. He spoke to us of the tragedy and the cultural genocide of his people.
I call on the representatives of all the groups to make it a condition of sending a delegation from their own group to the People’s Republic of China that each delegation should be able to satisfy itself as to the state of the cultural, political and religious freedom of the Tibetan people.
Mr President, ladies and gentlemen, I wish to speak about Oswaldo Paya. As you know, he was awarded the Sakharov Prize in 2002 and, as recently as last year, was prevented four times by Fidel Castro’s regime from coming here to take part in a debate with us on the terrible human rights situation in his country, Cuba.
I have heard that last Friday, Oswaldo Paya wrote to you, Mr President, and also sent a copy of that letter to President Prodi, to Commissioners Nielson and Patten and to President-designate Barroso. The intention, as far as I understand it, is to have this letter distributed to all of the Members of this House, which would be extremely useful, because we are going to debate the Cuba situation tomorrow. I have also heard that the Council is set to hold a debate on the Cuba situation in the coming days. There is a conspiracy among certain governments against human rights in Cuba and against hopes for democracy in that friendliest of countries. It is appalling that this conspiracy continues, even though we have not heard the perspective of Cuban democrats.
I therefore wish to know if you have received the letter, Mr President, and if you are going to distribute it. I should also like to ask you to pass it on to the Dutch Presidency and to the Council. Thank you very much.
Mr President, I should like to draw your attention to the violation of EU citizens’ consumer rights in Slovakia and the Czech Republic, and to ask for action to be taken on this matter. The fact is that Slovak and Czech establishments and businesses apply a dual-pricing system for tourists who visit their countries. Both Polish citizens and citizens of other EU Member States are discriminated against in restaurants, hotels and museums. The very same services used by local citizens are offered to foreigners at two or three times the price. In practice, this is done by showing a higher price for entry to a museum in the English language price list than in the price list written in the local language. The use of different price lists for citizens and foreigners is a violation of the basic consumer rights guaranteed within the EU, as all citizens of the 25 EU Member States are EU citizens, along with Czechs and Slovaks, and they are entitled to the same rights and responsibilities within the EU. I therefore call on you, Mr President, as well as on the Committee on Internal Market and Consumer Protection and on the Slovak and Czech Governments, to take action on this matter. There is no time to lose. The winter tourist season is fast approaching, when tens of thousands of tourists will visit Slovakia and the Czech Republic.
– Mr President, the detection of dioxins, carcinogenic substances, in dairy and animal products produced in Member States of the European Union is a threat to consumers.
The new food scandal demonstrates that the problem is political and that, before any legislative intervention, we need to get to the root of the matter.
The laws of mega-profit and speculation which are applied to the management of the food chain are primarily responsible for the deterioration in the quality of food. As long as production is intensified, as long as the food chain comes under the guidance and control of the large multinationals in the sector, which determine the method of production and the quality of food on the basis of the cost/benefit ratio, there will never be effective guarantees for consumer health.
Adopting regulations does not change the nature of production. Unless the production process is changed to exclude the use of illegal and dangerous methods of producing, processing and moving food, criminal activities will continue to the detriment of public health.
The food risks which have come to light recently ...
Mr President, I should like to protest at insults suffered by the governments of the Member States at the hands of the European Parliament. The Polish nation has had first-hand experience of the two most recent totalitarian regimes, namely Nazi fascism and Communism. My nation and my homeland had no time at all to recover. It was destroyed not only materially, but also intellectually and spiritually. In view of the threat that such totalitarianism could return, I should like to protest against certain comments by Members of this House, especially those by Mr Schulz concerning the Member States’ governments, which he called servants. Our nation and homeland are what is most sacred to us, after God and the family. That is where our most important values are enshrined. Current trends in the European Union promote a world in which people live without homelands and without religion, and where patriotism, culture and language have become almost completely devalued. All this being promoted in the name of some sort of soulless common state with a single government. Europe will only be able to develop if it is a Europe of homelands. Consequently, the democratically elected governments of the Member States should be respected, by this House in particular. A Europe without Christian roots, without religion and without homelands, based merely on Mammon, is not a place where human beings can thrive. It is simply heading towards destructive totalitarianism.
Mr President, I will be a member of this Parliament's delegation to observe next Sunday's run-off presidential election in Ukraine. But unless the EU agrees to the long-term possibility of eventual EU membership for that delightful country, it is inevitable that whoever wins has only one economic option: to look east to Moscow. Ukraine will then be obliged to implement fully the single economic space with Russia, Belarus and Kazakhstan, and possibly even Uzbekistan. Once it enters into close free-trade agreements with countries – such as Belarus and Uzbekistan – that have lamentable human rights records and, in particular, if these evolve into a customs union, then its door to EU integration will be irreversibly shut.
With the possible exception of Mr Berlusconi, no other EU leader is bold enough to make encouraging Euro-Atlantic integration noises to Ukraine. It cannot be morally sustainable to open negotiations with Turkey and with western Balkan countries and deny such a right to Ukraine. This election, as well as being free, fair and transparent, must also allow the option of long-term EU accession to be part of the Ukrainian people's choice.
Mr President, during our last session, and after depositing documents with the Serious Fraud Office in London, I advised this House that I had called on the British Government to withhold all future funding of the European Union on the grounds that the British Parliament has never voted to pass public money to third parties who cannot be trusted to account for it properly.
You later said that such action would be contrary to European Union law. A number of questions arise from your claim. Are you saying that Member States must pay their dues to the European Union however inadequate the financial controls are? Are you saying that the European Union cannot be forced to account properly to its paymasters?
Under the Treaties, Member States shall ‘take the same measures to counter fraud affecting the financial interests of the Community as they take to counter fraud affecting their own financial interests’. Are you saying that those words are in fact meaningless and cannot be enforced?
Mr President, I should like to draw your attention to the issue of the additional funds required pursuant to the EU’s current enlargement. The political decision to enlarge has obvious financial implications, as there must be a guarantee of additional funding to integrate the new Member States effectively.
We cannot agree to the proposal to limit the EU budget at a time when it has only just undergone enlargement to include ten new and mainly poor countries. Our priority should be to ensure that an appropriate budget is available to strengthen the cohesion of the EU as it currently exists. Only then should we make plans for the funding of further enlargements, given that this will require additional resources.